o A NHN DN vn PP WO NYO

Bo po NWN NH NH NH NH NYO —-§- — — Fe Ke FEF Fe Se eS
SN DB On BB WO NO —§ CD OO fH DQ DB vn BP WY NYO KH CO

 

Case 3:17-cv-05771-RJB Document 66 Filed 07/18/19 Page 1of5

THE HONORABLE ROBERT J. BRYAN

U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

ANTHONY JAMES LEO, on behalf of himself
and all others similarly situated,
NO. 3:17-cv-05771-RJB
Plaintiff, [PROPOSED] FINAL APPROVAL
ORDER
vs.
APPFOLIO, INC.,
Defendant.
1. This matter having come before the Court on Plaintiff's Motion for Final

Approval of the proposed class action Settlement with Defendant AppFolio, Inc.; the Court
having considered all papers filed and arguments made with respect to the Settlement, the
Court finds that:

2. The classes as defined in the Settlement Agreement and Addendum thereto! (the
“Classes”) are each so numerous that joinder of all members is not practicable, there are
questions of law and fact common to the Classes, the claims of the Class Representative are
typical of the claims of the Classes, and the Class Representative will fairly and adequately

protect the interests of the Classes. Questions of law and fact common to the members of the

 

' Unless otherwise defined herein, all capitalized terms in this Order have the same meaning as
in the Agreement.

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300

, Washi 98103-8869
JeSeeere | FINAL APPROVAL ORDER - | TEL 206.516.6808 FAX 206.319 6460
ase No. 3:17-cv-05771-RJB www.terrelimarshall.com

 
 

Oo Aa NH Bn wn &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:17-cv-05771-RJB Document 66 Filed 07/18/19 Page 2 of 5

Classes predominate over any questions affecting only individual members, and a class action
is superior to other available methods for the fair and efficient adjudication of the controversy.
| 3. Notice to the Classes required by Rule 23(e) of the Federal Rules of Civil
Procedure has been provided in accordance with the Court’s Order Directing Notice to the
Classes, and such Notice has been given in an adequate and sufficient manner; constitutes the
best notice practicable under the circumstances; and satisfies Rule 23(e) and due process.

4. The Settlement Administrator has timely filed notification of this settlement
with the appropriate officials pursuant to the Class Action Fairness Act of 2005 (““CAFA”), 28
U.S.C. § 1715. The Court has reviewed such notification and accompanying materials and
finds that the notification complies fully with the applicable requirements of CAFA.

5. The Settlement Agreement was arrived at as a result of arms-length negotiations
conducted in good faith by counsel for the parties and is supported by the Class Representative.

6. The Class Representative and Class Counsel, Terrell Marshall Law Group PLLC
and Francis & Mailman, P.C. have adequately represented the proposed Settlement Classes.

7. The relief provided for the Settlement Classes is adequate, taking into account
the costs, risks, and delay of trial and appeal, and the effectiveness of the proposed method of
providing payments to Settlement Class members, including the method of processing class
members claims. Likewise, the terms of the proposed award of attorneys’ fees and costs,

including timing of payment is reasonable and adequate.

8. The proposed settlement treats members of the respective Settlement Classes
equally relative to each other. )
9. The persons listed on Exhibit A hereto have validly excluded themselves from

the Settlement Class indicated in accordance with the provisions of the Order Directing Notice

to the Classes.

TERRELL MARSHALL LAW Group PLLC
936 North 34th Street, Suite 300
fPROROSED - Seattle, Washington 98103-8869
] FINAL APPROVAL ORDER - 2 TEL. 206.816.6603 ¢ FAX 206.319.5450
Case No. 3:17-cv-05771-RJB www.terrellmarshali.com

 
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

Co Oo NHN NHN UU Se WD NY

Case 3:17-cv-05771-RJB Document 66 Filed 07/18/19 Page 3 of 5

10. The parties and each Class member have irrevocably submitted to the exclusive
jurisdiction of this Court for any suit, action, proceeding or dispute arising out of the Settlement
Agreement.

11. | It is in the best interests of the parties and the Class members and consistent
with principles of judicial economy that any dispute between any Class member (including any
dispute as to whether any person is a Class member) and any Released Person which in any
way relates to the applicability or scope of the Settlement Agreement or the Final Approval
Order should be presented exclusively to this Court for resolution by this Court.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

12. This action is a class action against Defendant on behalf of two classes of

consumers defined as follows (the “Settlement Classes”):

(a) 1681e(b) Settlement Class: All natural persons who, between
September 27, 2015 and August 10, 2018: (i) were the subject
of a consumer report prepared by Defendant which contained
public record information that the person disputed with
Defendant (the “Automatic Payment Group”); and/or (ii)
were the subject of a consumer report prepared by Defendant
which contained a public record or records where the first
and/or last name on the public record(s) did not match
character-for-character to the first and/or last name on the
person’s rental application (the “Claim Form Group”);

(b) 1681g Settlement Class: All natural persons residing within
the United States and its territories who, from September 27,
2015 to August 10, 2018, made a request for their own
information to Defendant and to whom Defendant sent a copy
of a consumer report it had previously provided to a third

party
13. The Settlement Agreement submitted by the parties is finally approved pursuant
to Rule 23(e) of the Federal Rules of Civil Procedure as fair, reasonable and adequate and in
the best interests of the Classes and the parties are directed to consummate the Settlement

Agreement in accordance with its terms.

TERRELL MARSHALL LAW Group PLLC
936 North 34th Street, Suite 300
~PROPOSERT - Seattle, Washington 98103-8869
FINAL APPROVAL ORDER 3 TEL. 206.816.6603 e FAX 206.319.5450
Case No. 3:17-cv-05771-RJB www.terrellmarshall.com

 

 
oO FF NA DH A PP WO YO

oO HNO NO HO KN KR NO RO Re Rm mm me mm me me et
~] nN nN aN ivy) Nd —_ OQ ‘oO oo ~] DN nA -& we N —_ Oo

 

Case 3:17-cv-05771-RJB Document 66 Filed 07/18/19 Page 4 of 5

14. This action is hereby dismissed on the merits, with prejudice and without costs.

15. As agreed by the parties, upon the Effective Date, Defendant and the Released
Parties shall be released from the Released Claims in accordance with the terms of the
Settlement Agreement.

16. Without affecting the finality of this judgment, the Court hereby reserves and
retains jurisdiction over this settlement, including the administration and consummation of the
settlement. In addition, without affecting the finality of this judgment, the Court retains
exclusive jurisdiction over Defendant and each member of the Classes for any suit, action,
proceeding or dispute arising out of or relating to this Order, the Settlement Agreement or the
applicability of the Settlement Agreement. Without limiting the generality of the foregoing,
any dispute concerning the Settlement Agreement, including, but not limited to, any suit,
action, arbitration or other proceeding by a Class member in which the provisions of the
Settlement Agreement are asserted as a defense in whole or in part to any claim or cause of
action or otherwise raised as an objection, shall constitute a suit, action or proceeding arising
out of or relating to this Order. Solely for purposes of such suit, action or proceeding, to the
fullest extent possible under applicable law, the parties hereto and all Class members are
hereby deemed to have irrevocably waived and agreed not to assert, by way of motion, as a
defense or otherwise, any claim or objection that they are not subject to the jurisdiction of this
Court, or that this Court is, in any way, an improper venue or an inconvenient forum.

17. | Upon consideration of Class Counsel’s application for fees and reimbursement

of expenses, the Court shall enter a separate Order awarding reasonable fees and expenses in an

amount to be set forth in that Order.

18. | Upon consideration of the application for an individual settlement and service
award, the Class Representative, Anthony J. Leo, is awarded the sum of Thirty Thousand
Dollars ($30,000.00) in consideration of his individual claims against the Defendant and for the

valuable service he has performed for and on behalf of the Classes.

TERRELL MARSHALL LAW GRouP PLLC
936 North 34th Street, Suite 300
RRBAPCSE . Seattle, Washington 98103-8869
FINAL APPROVAL ORDER - 4 TEL. 206.816.6603 « FAX 206.319.5450
Case No. 3:1 7-cv-0577 1-RJB www.terrellmarshall.com

 
N

oO oe JN Dn EP WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:17-cv-05771-RJB Document 66 Filed 07/18/19 Page 5of5

19. | The Court finds, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

that there is no just reason for delay, and directs the Clerk to enter final judgment.

IT IS SO ORDERED. S Pi Ols

UNITED STATES BISTRICESUDGE

 

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
PROPOSED} _ Seattle, Washington 98103-8869
[ : FINAL APPROVAL ORDER - 5 TEL. 206.816.6603 e FAX 206.319.5450
Case No. 3:17-cv-05771-RJB www.terrellmarshall.com

 
